McMurray, Presiding Judge.
In Brooks v. Douglas, 163 Ga. App. 224 (1), 227 (292 SE2d 911), we reversed and held that as there was no evidence in the case that plaintiff (Brooks) had any knowledge of any defect until after the collision or that he could have any knowledge of any defect in a sudden two-vehicle collision between complete strangers, the trial court’s charge to the jury on the issue of assumption of the risk was error with reference to Count 2 involving strict liability as to defendant manufacturer Deere & Company. On certiorari the judgment of this court was reversed in Deere & Co. v. Brooks, 250 Ga. 517 (299 SE2d 704). The judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is affirmed.

Judgment affirmed.


Banke and Birdsong, JJ., concur.